ACCEPTED
                                                                                 03-15-00516-CV
                                                                                         8013937
                                                                      THIRD COURT OF APPEALS
                                                                                 AUSTIN, TEXAS
                                                                           11/30/2015 2:20:55 PM
                                                                               JEFFREY D. KYLE
                                                                                          CLERK
                        No. 03-15-00516-CV
__________________________________________________________________
                                                            FILED IN
                                                     3rd COURT OF APPEALS
                        In the Court of Appeals           AUSTIN, TEXAS
                     For the Third Judicial District 11/30/2015 2:20:55 PM
                             Austin, Texas               JEFFREY D. KYLE
                                                              Clerk
__________________________________________________________________

                     CANTU ENTERPRISES, LLC

                               Appellant,

                                   v.
    GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS OF
      THE STATE OF TEXAS, AND KEN PAXTON, ATTORNEY
             GENERAL OF THE STATE OF TEXAS

                             Appellees.
__________________________________________________________________

      ON APPEAL FROM THE 353RD DISTRICT COURT, TRAVIS COUNTY, TEXAS
                TRIAL COURT CAUSE NO. D-1-GN-13-004369
__________________________________________________________________

 APPELLANT’S THIRD UNOPPOSED MOTION FOR EXTENSION OF
                TIME TO FILE APPELLANT’S BRIEF
__________________________________________________________________

                                        RYAN LAW FIRM, LLP
                                        Doug Sigel
                                        Texas Bar No. 18347650
                                        100 Congress Avenue, Suite 950
                                        Austin, Texas 78701
                                        Telephone: (512) 459-6600
                                        Facsimile: (512) 459-6601

                                        Counsel for Cantu Enterprises, LLC
TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 10.1 and 38.6(d), the Appellant, Cantu

Enterprises, LLC (“Cantu”) files this Third Unopposed Motion for Extension of

Time to File Appellant’s Brief.

      The Appellant’s Brief is currently due on December 14, 2015.

      Counsel for Cantu requests a 30-day extension of time to file the Appellant’s

Brief, making the brief due on January 13, 2016. This is the third request for

extension of time to file the Appellant’s Brief.

      Counsel for Appellant relies on the following reasons, in addition to the

routine matters that counsel must attend to in daily practice, to explain the need for

the requested extension:

      • The undersigned counsel for Dish Network, L.L.C., is preparing for both a

hearing and a trial in the case, styled Dish Network, L.L.C., v. Glenn Hegar,

Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney

General of The State of Texas; Cause No. D-1-GN-15-000344; in the 201st Judicial

District Court of Travis County, Texas. The hearing is scheduled to be held on

December 3, 2015, and the trial is scheduled to be held on December 7, 2015.

      • The undersigned counsel is preparing an Appellants’ Reply Brief in Duke

Realty Limited Partnership and Huffmeister Development v. Harris County




APPELLANT’S THIRD UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLANT’S BRIEF                                                 PAGE 2
Appraisal District, No. 14-15-00543-CV, in the Fourteenth Court of Appeals, which

is due to be filed on December 7, 2015.

      • The undersigned counsel is preparing for oral argument in Hallmark

Marketing Company, LLC v. Glenn Hegar, Comptroller of Public Accounts of the

State of Texas, and Ken Paxton, Attorney General of the State of Texas, Case No.

14-1075, in the Supreme Court of Texas, scheduled to be held on December 9, 2015.

      • The undersigned counsel for Owens Corning, is preparing for a hearing in

the case, styled Owens Corning v. Glenn Hegar, Comptroller of Public Accounts of

the State of Texas, and Ken Paxton, Attorney General of The State of Texas; Cause

No. D-1-GN-15-001998; in the 53rd Judicial District Court of Travis County, Texas,

scheduled to be held on December 10, 2015.

      Counsel for Appellant seeks this extension of time to be able to prepare a

cogent and succinct brief to aid this Court in its analysis of the issues presented.

Given the other time commitments imposed on counsel, it will not be possible to

prepare the Appellant’s Brief by December 14, 2015. This request is not sought for

delay but so that justice may be done.

      The undersigned has conferred with Shannon Ryman, counsel for the

Appellees, and she has indicated that she does not oppose this motion.




APPELLANT’S THIRD UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLANT’S BRIEF                                               PAGE 3
      All facts recited in this motion are within the personal knowledge of the

counsel signing this motion; therefore no verification is necessary under Texas Rule

of Appellate Procedure 10.2.

                             PRAYER FOR RELIEF

      For the reasons set forth above, Appellant requests that this Court grant this

Third Unopposed Motion for Extension of Time to File Appellant’s Brief and extend

the deadline for filing the Appellant’s Brief up to and including January 13, 2016.

Appellant requests all other relief to which it may be entitled.

                                        Respectfully submitted,


                                         /s/ Doug Sigel
                                        Doug Sigel
                                        Texas Bar No. 18347650
                                        Doug.Sigel@RyanLawLLP.com
                                        RYAN LAW FIRM, LLP
                                        100 Congress Avenue, Suite 950
                                        Austin, Texas 78701
                                        Telephone: (512) 459-6600
                                        Facsimile: (512) 459-6601

                                        Counsel for Cantu Enterprises, LLC

                      CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P. 10.1(5), I certify that the undersigned conferred
with opposing counsel, Shannon Ryman, on November 30, 2015, and Ms. Ryman is
not opposed to this motion.

                                        /s/ Doug Sigel
                                        Doug Sigel


APPELLANT’S THIRD UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLANT’S BRIEF                                               PAGE 4
                         CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing Appellant’s Third Unopposed Motion for
Extension of Time to File Appellant’s Brief was served on Appellees, through
counsel of record, Shannon Ryman, Office of the Attorney General, Financial
Litigation, Tax & Charitable Trusts Division, William P. Clements Building, 300 W.
15th Street, 11th Floor, Austin, Texas 78701, Shannon.Ryman@texasattorney
general.gov by electronic mail and electronic service on November 30, 2015.

                                       /s/ Doug Sigel
                                       Doug Sigel




APPELLANT’S THIRD UNOPPOSED MOTION FOR EXTENSION OF
TIME TO FILE APPELLANT’S BRIEF                                               PAGE 5